United States Court of Appeals
                     For the First Circuit
No. 10-1983

              PUERTO RICO TELEPHONE COMPANY, INC.,
                      Plaintiff, Appellant,

                               v.

        TELECOMMUNICATIONS REGULATORY BOARD OF PUERTO RICO;
          SANDRA TORRES-LÓPEZ, in her official capacity as
     President of the Telecommunications Regulatory Board of
       Puerto Rico; GLORIA ESCUDERO-MORALES, in her official
      capacity as Associate Member of the Telecommunications
  Regulatory Board of Puerto Rico; NIXYVETTE SANTINI-HERNÁNDEZ,
        in her official capacity as Associate Member of the
        Telecommunications Regulatory Board of Puerto Rico;
                 WORLDNET TELECOMMUNICATIONS, INC.,
                       Defendants, Appellees.


No. 10-2028

               WORLDNET TELECOMMUNICATIONS, INC.,
                      Plaintiff, Appellee,

                               v.

              PUERTO RICO TELEPHONE COMPANY, INC.,
                      Defendant, Appellant,

        TELECOMMUNICATIONS REGULATORY BOARD OF PUERTO RICO;
          SANDRA TORRES-LÓPEZ, in her official capacity as
     President of the Telecommunications Regulatory Board of
       Puerto Rico; GLORIA ESCUDERO-MORALES, in her official
      capacity as Associate Member of the Telecommunications
  Regulatory Board of Puerto Rico; NIXYVETTE SANTINI-HERNÁNDEZ,
        in her official capacity as Associate Member of the
        Telecommunications Regulatory Board of Puerto Rico,
                             Defendants.


                          ERRATA SHEET

     The opinion of this Court issued on December 9, 2011, is
amended as follows:

     On page 14, line 1: Replace "statue" with "statute"